ICJ_116_ArmedActivities_COD_UGA_1999-10-21_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE DU 21 OCTOBRE 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER OF 21 OCTOBER 1999
Mode officiel de citation:

Activités armées sur le territoire du Congo
( République démocratique du Congo c. Ouganda),
ordonnance du 21 octobre 1999, C.LJ. Recueil 1999, p. 1022

Official citation:
Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Uganda),
Order of 21 October 1999, 1 C.J. Reports 1999, p. 1022

 

N° de vente:
ISSN 0074-4441 Sales number 763
ISBN 92-1-070835-0

 

 

 
21 OCTOBRE 1999

ORDONNANCE

ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

21 OCTOBER 1999

ORDER
1999
21 octobre
Rôle général
n° 116

1022

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1999

21 octobre 1999

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. Opa, BEDJIAOUI, GUILLAUME, HERCZEGH, SHI, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, M™* HicGins, MM. PARRA-
ARANGUREN, KoouMANs, REZEK, juges; M. VALENCIA-OSPINA,

greffier.

La Cour internationale de Justice,

Ainsi composée,

Vu Particle 48 du Statut de la Cour et les articles 31, 44, 45 et 48 de son
Réglement,

Vu la requéte enregistrée au Greffe de la Cour le 23 juin 1999, par
laquelle la République démocratique du Congo a introduit une instance
contre la République de POuganda au sujet d’un différend relatif à «des
actes d'agression armée perpétrés par l'Ouganda sur le territoire de la
République démocratique du Congo en violation flagrante de la Charte
des Nations Unies et de la Charte de l'Organisation de l’unité africaine»:

Considérant que, le 23 juin 1999, une copie certifiée conforme de la
requête a été transmise à la République de l'Ouganda;

Considérant que la République démocratique du Congo a désigné
comme agent M° Michel Lion, avocat au barreau de Bruxelles; et que la

4
1023 ACTIVITÉS ARMÉES (ORDONNANCE 21 X 99)

République de l'Ouganda a désigné comme agent l'honorable Bart
M. Katureebe S.C., Artorney General de l'Ouganda, et comme coagent
S. Exc. M. Katima Ntambi, ambassadeur de l'Ouganda aux Pays-Bas:

Compte tenu de l’accord des Parties, tel qu’exprimé par leurs agents au
cours d’une réunion que le président de la Cour a tenue avec ceux-ci le
19 octobre 1999,

Fixe comme suit les dates d'expiration des délais pour le dépôt de ces
pièces:

Pour le mémoire de la République démocratique du Congo, le 21 juillet
2000;

Pour le contre-mémoire de la République de ’Ouganda, le 21 avril
2001;

Réserve \a suite de la procédure.

Fait en francais et en anglais, le texte francais faisant foi, au Palais de
la Paix, a La Haye, le vingt et un octobre mil neuf cent quatre-vingt-dix-
neuf, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République démocratique du Congo et au Gouvernement de la Répu-
blique de l'Ouganda.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
